Citation Nr: 0005298	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-41 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1945.  He is a recipient of the Combat Infantryman's' Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the RO that denied service connection for an acquired 
psychiatric disorder, to include PTSD.  In September 1998 the 
Board remanded this case to the RO in order to afford the 
veteran a hearing at the RO before a Member of the Board.  
The veteran was scheduled for such a hearing in March 1999 
but he canceled his request for that Board hearing.  

In a decision of July 1999, the Board denied the veteran's 
claim as not well grounded because no psychiatric disorder 
was shown until many years after service and the record did 
not contain a clear diagnosis of PTSD.  Unbeknownst to the 
Board, in May 1999 the veteran's representative submitted to 
the RO a statement from Thomas F. Hannon, RNCS (Registered 
Nurse Certified Specialist) that contained a diagnosis of 
PTSD in regard to the veteran's psychiatric disorder.  The RO 
neither reviewed this document nor forwarded it to the Board.  

Following complaints from the veteran and his representative 
about the failure to consider the above discussed evidence, 
the Board, in February 2000, vacated its July 1999 decision 
denying service connection for a psychiatric disorder, to 
include PTSD.  The veteran's claim for service connection for 
a psychiatric disorder, to include PTSD, has been submitted 
to the undersigned Board member for further appellate 
consideration on a de novo basis.   

REMAND

As noted above, the statement from Thomas F. Hannon, RNCS 
that was submitted to the RO in May 1999 has not been 
considered by the rating board in its adjudication of the 
issue now on appeal.  The record does not contain any waiver 
by the veteran or his representative of initial consideration 
of this evidence by the RO.  Under the provisions of 
38 C.F.R. § 20.1304 (c) (1999), such evidence must be 
referred to the RO for initial consideration in the absence 
of such a waiver.  

In view of the above, this case is REMANDED to the RO for the 
following action:  

The RO should review the April 1999 
statement from Thomas F. Hannon, RNCS and 
take whatever adjudicative action is 
deemed appropriate.  If the veteran's 
claim remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran unless he is so informed 
by the RO.  The purpose of this remand is to afford the 
veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



